Exhibit 10.4
AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated effective as of September 19, 2008, is by and among DHS
HOLDING COMPANY, a Delaware corporation (“Holdings”), DHS DRILLING COMPANY, a
Colorado corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time party to this Agreement (the
“Lenders”), LEHMAN BROTHERS INC., as sole arranger and sole bookrunner (in such
capacity, the “Arranger”) and LEHMAN COMMERCIAL PAPER INC., as the
administrative agent (in such capacity, the “Administrative Agent”) and Lender
under that certain Credit Agreement (as defined below);
     WHEREAS, Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of August 15, 2008
(as may be further amended, restated or otherwise modified from time to time,
the “Credit Agreement”); and
     WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement in
accordance with Section 9.1 thereof;
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Defined Terms.
          (a) Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Credit Agreement. Unless the
context of this Amendment clearly requires otherwise, references to the plural
include the singular; references to the singular include the plural; the words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation”; and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”. The principles of
interpretation set forth in Section 1.2 of the Credit Agreement shall apply to
the provisions of this Amendment.
          (b) Each reference to “hereof, “hereunder”, “herein” and “hereby” and
each other similar reference contained in the Credit Agreement, each reference
to “this Agreement” or “the Credit Agreement” and each other similar reference
contained in the Agreement or any other Loan Document and each reference
contained in this Amendment to the “Credit Agreement” shall on and after the
First Amendment Closing Date refer to the Credit Agreement as amended by this
Amendment. Any notices, requests, certificates and other instruments executed
and delivered on or after the First Amendment Closing Date may refer to the
Credit Agreement without making specific reference to this Amendment but
nevertheless all such references shall mean the Credit Agreement as amended by
this Amendment unless the context otherwise requires.

1



--------------------------------------------------------------------------------



 



     2. Amendments to Credit Agreement. In reliance on the representations and
warranties set forth in Section 3 below and subject to the satisfaction of the
conditions set forth in Section 4 below, the parties hereby agree to the
following amendments.
          (a) Section 1.1 is hereby amended by the addition of the following
definitions, each in proper alphabetical order:
First Amendment: that certain Amendment No. 1 to the Amended and Restated Credit
Agreement, dated as of September 19, 2008, by and among Borrower, the other
Credit Parties party thereto, the Lenders and the Administrative Agent.
First Amendment Closing Date: the date on which all of the conditions precedent
to the conditions set forth in the First Amendment shall have been satisfied,
which date shall not be later than September 19, 2008.
Permitted Subordinated Indebtedness: Indebtedness issued by Borrower or any
Subsidiary Guarantor to any Permitted Investor or any of their respective
Affiliates which is subordinated in all respect to the Obligations, including
with respect to rights, remedies and payment, the proceeds of which are used
solely to finance the purchase of the Specified Rigs and to pay any fees and
expenses incurred in connection therewith.
Specified Rigs: that certain (i) drilling rig designated as the Rowan Land Rig
34, as described in detail on Exhibit 1 to that certain Purchase and Sale
Agreement for Rig 34 dated July 21, 2008 between Borrower and Rowan Drilling
Company, Inc., a Texas corporation, and (ii) 1300HP AC drilling rig package, as
described in that certain Contract Terms and Conditions dated June 18, 2008
between Rig Planet Inc. and Borrower.
          (b) Section 6.2(h) of the Credit Agreement is hereby amended and
restated as follows:
     “(h) Permitted Subordinated Indebtedness.”.
          (c) Section 6.3 of the Credit Agreement is hereby amended to add a new
clause (i) as follows:
“(i) Liens securing Permitted Subordinated Indebtedness of Borrower, provided
such Liens (i) are expressly subordinated to the Liens created by the Security
Documents and (ii) attach only to the Specified Rigs;”
and to insert “(j)” prior to the last paragraph thereof.
     3. Representations and Warranties of Borrower. Borrower represents and
warrants as of the date hereof and on the First Amendment Closing Date to the
Administrative Agent and each Lender that:

2



--------------------------------------------------------------------------------



 



          (a) Each of the Loan Parties (i) has the power and authority, and the
legal right, to make, deliver and perform this Amendment and (ii) has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment;
          (b) No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by Borrower in connection with the execution, delivery,
performance, validity or enforceability of this Amendment;
          (c) This Amendment (i) has been duly executed and delivered on behalf
of Borrower and Holdings and (ii) constitutes a legal, valid and binding
obligation of Borrower and Holdings enforceable against Borrower and Holdings in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);
          (d) The execution, delivery and performance of this Amendment will not
result in a violation by Borrower of any Requirement of Law or any Contractual
Obligation of Borrower and will not result in, or require, the creation or
imposition of any Lien on any of its Properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents);
          (e) After giving effect to the amendments set forth herein, the
representations and warranties of Borrower contained in the Loan Documents are
true and accurate as of the date hereof with the same force and effect as if
such had been made on and as of the date hereof;
          (f) Each of the Loan Parties are in compliance in all material
respects with all terms and provisions set forth in the Loan Documents to which
it is a party; and
          (g) No Default or Event of Default has occurred and is continuing.
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
          (a) The Administrative Agent shall have received a copy of this
Amendment, duly executed and delivered by a Responsible Officer of Borrower and
Holdings;
          (b) Since the Closing Date, no event or circumstance having a Material
Adverse Effect shall have occurred and shall be continuing;
          (c) After giving effect to the amendments set forth herein, the
representations and warranties of Borrower contained in the Loan Documents are
true and accurate as of the date hereof with the same force and effect as if
such had been made on and as of the date hereof;
          (d) After giving effect to the amendments set forth herein, no Default
or Event of Default shall have occurred and be continuing on the First Amendment
Closing Date or will occur after giving effect to the execution and delivery of
this Amendment by the parties hereto;

3



--------------------------------------------------------------------------------



 



          (e) Each of the Loan Parties shall have executed and delivered, or
shall have caused to be executed and delivered, such other items as the
Administrative Agent may reasonably request, each of which shall be in form and
substance reasonably satisfactory to Agent.
     5. Loan Documents. This Amendment shall constitute a Loan Document, as such
term is defined in the Credit Agreement.
          (b) This Amendment is not intended to nor shall it be construed to
create a novation or accord and satisfaction with respect to any of the
Obligations.
          (c) Each of Holdings and Borrower hereby reaffirms its obligations
under each of the Loan Documents, as the same are amended hereby, and agrees and
acknowledges that each such document and all of such obligations thereunder,
remains in full force and effect after giving effect to this Amendment.
     6. Counterparts. This Amendment may be executed by one or more parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with Borrower and the Administrative Agent.
     7. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8. Integration. This Amendment and the other Loan Documents represent the
entire agreement of the Loan Parties, the Agents, the Arranger and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arranger, any Agent
or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
     9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10. Survival. The representations and warranties contained in Section 3 of
this Amendment shall survive the execution and delivery of this Amendment and
the First Amendment Closing Date.
     11. Ratification; No Other Amendments: No Waiver. Except as expressly
modified hereby, the Credit Agreement and each other Loan Document are each
hereby ratified and confirmed by the parties hereto and remain in full force and
effect in accordance with the respective terms thereof. Other than as otherwise
expressly provided herein, this Amendment

4



--------------------------------------------------------------------------------



 



shall not be deemed to operate as an amendment or waiver of, or to prejudice,
any right, power, privilege or remedy of any Lender, any Agent or any other
Indemnitee under the Agreement or any of the other Loan Documents, nor shall the
entering into of this Amendment preclude any such Person from refusing to enter
into any further amendments with respect to the Agreement or any of the other
Loan Documents. Other than as to otherwise expressly provided herein, this
Amendment shall not constitute a waiver of compliance with any covenant or other
provision in the Agreement or any other Loan Document or of the occurrence or
continuance of any present or future Default or Event of Default.
     12. Costs: Expenses. Subject to and in accordance with Section 9.5 of the
Credit Agreement, regardless of whether the transactions contemplated by this
Amendment are consummated, Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of each Agent and each Lender incurred in
connection with the development, preparation, execution and delivery of this
Amendment, including the reasonable fees and disbursements and other charges of
counsel and consultants to the Agents.
     13. Headings. The section headings contained in this Amendment are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Amendment.
     14. Amendments. This Amendment may not be amended or modified except in the
manner specified for an amendment of or modification to the Credit Agreement in
Section 9.1 of the Credit Agreement.
[Signature Page to Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            DHS DRILLING COMPANY
      By:   /s/ WE Sauer, Jr.         WE Sauer, Jr.        President/CEO       
DHS HOLDINGS COMPANY
      By:   /s/ WE Sauer, Jr.         WE Sauer, Jr.        President/CEO       
LEHMAN BROTHERS INC., as Arranger
      By:           J. Robert Chambers         Managing Director        LEHMAN
COMMERCIAL PAPER INC,
as Administrative Agent, Syndication Agent and a
Lender
      By:           J. Robert Chambers         Authorized Signatory     

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            DHS DRILLING COMPANY
      By:           Gregg Tubbs         Executive Vice President        DHS
HOLDINGS COMPANY
      By:           Gregg Tubbs         Executive Vice President        LEHMAN
BROTHERS INC., as Arranger
      By:   /s/ J. Robert Chambers        J. Robert Chambers         Managing
Director        LEHMAN COMMERCIAL PAPER INC.,
as Administrative; Agent, Syndication Agent and a
Lender
      By:   /s/ J. Robert Chambers        J. Robert Chambers        Authorized
Signatory     

[Signature Page to Amendment No. 1 to Amended Restated Credit Agreement]

 